Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 7/28/21 exclude perfluoroether adducts of fullerene from the claimed composition, overcoming the rejection set forth over Igarashi in the office action mailed 5/28/21. The prior art does not disclose or render obvious lubricating compositions comprising fullerene adducts where the compounds of the amended claims are added to the fullerene. The Brois reference discussed in the office action mailed 11/23/20 discloses that the compound added to the fullerene can be various hydrocarbons or functionalized hydrocarbons but does not disclose or render obvious the specific claimed compounds, noting that some of the claimed compounds fall within the broad genuses disclosed by Brois but one of ordinary skill in the art would not have had motivation to select the specific claimed compounds. Stephens, as discussed in paragraph 9 of the office action mailed 11/23/20, discloses jet fuels derivatized with easily oxidizable groups, where the easily oxidizable groups can be disulfide groups, but one of ordinary skill in the art would not be motivated to modify Stephens to include the fullerene derivatives in a lubricating composition, and Stephens does not disclose the specific disulfide compositions of claims 14-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771